DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 11/16/2020, is acknowledged. Claims 1 – 2 and 8 are amended. Claims 4 – 7 are cancelled. Claims 9 – 17 are newly entered. Claims 1 – 3 and 8 – 17 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(a) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Objections
Claim 10 objected to because of the following informalities:
Regarding claim 10, the Examiner respectfully recommends Applicant add a period “.” to the end of the claim.
Regarding claim 15, the Examiner respectfully recommends Applicant add a period “.” to the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the claim recites “The method according to claim 9”. The Examiner notes that having the claim dependent upon itself renders the claim indefinite, and further, each cited limitation within the claim lacks antecedent basis. The Examiner acknowledges that claim 9 appears to be intended to be dependent on independent claim 1 or one of claim 1’s dependent claims, and as such, will be interpreted to be dependent upon claim 1. However, the Examiner notes the presence of newly entered claim 10, which contains the exact same set of limitations as claim 9 and is already dependent upon claim 1. 
To overcome the rejection, the Examiner recommends cancellation of claim 9, in view of the presence of claim 10.
Regarding claim 11, the claim recites “the second mixed liquid” on lines a-b. There is insufficient antecedent basis for this limitation within the claim.
To overcome the rejection, the Examiner respectfully recommends amending to “the mixed liquid” to provide the limitation with proper antecedent basis.
12 – 14 are rejected for their dependence on claim 11.
Regarding claim 15, the claim recites “the mixed liquid”. As the claim is currently written to be dependent upon claim 1, there is insufficient antecedent basis for this limitation within the claim, as claim 1 provides antecedence for “a first mixed liquid” and “a second mixed liquid”. The Examiner notes that it appears that claim 15 was intended to be written as dependent upon independent claim 11, as such the claim will be interpreted as so.
To overcome the rejection, the Examiner respectfully recommends either 1) re-writing the claim to be dependent upon independent claim 11; or 2) cancelling the claim, as a claim of similar scope already exists in dependent claim 8.
Regarding claim 16, the claim recites “the mixed solution” on line 12. There is insufficient antecedent basis for this limitation within the claim.
To overcome the rejection, the Examiner respectfully recommends amending to “the mixed liquid” to provide the limitation with proper antecedent basis.
Claim 17 is rejected for its dependence on claim 16.
Further regarding claim 17, the claim recites “the second mixed liquid”. There is insufficient antecedent basis for this limitation within the claim.
To overcome the rejection, the Examiner respectfully recommends amending to “the mixed liquid” to provide the limitation with proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1 – 2 and 8 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/005132 (“Wang”; US 2018/0185926 cited herein as English translation, both of record) in view of JP 2011-137226 (“Nishioka”; English machine translation of record referred to herein).
Regarding claim 1, Wang teaches a method of producing plate-shaped silver nanoparticles ([0061], L 1-3; [0059], L 3-6 – “disc-shaped particles”), the method comprising: preparing a solution consisting of a solvent ([0006], L 4 – “first solvent”) and an inorganic silver salt ([0006], L 3-4 – “metallic precursor”; [0018]; [0029]-[0030]), the inorganic silver salt being ionized in the solvent to generate silver ions ([0018]; [0029]-[0030]); preparing a first mixed liquid consisting of the solution containing the silver ions, a reducing agent ([0006], L 4-9), which may be ascorbic acid ([0036], L 17-23), and a polymeric protective agent ([0006], L 4-9), which may be polyvinylpyrrolidone ([0037], L 7-9).
The instant specification states that the standard electrode potential of ascorbic acid is 0.06 V (Instant Application: [0016], L 1-3). Thus, Wang teaches a reducing agent having a standard electrode potential within a range from 0.03 V to 0.8 V.
The Examiner notes that Wang teaches the combination of a solution containing the metal precursor (i.e. the solution containing the silver ions) with a solution consisting of both a reducing agent and a polymeric protective agent, rather than adding the solution containing the metal precursor to a solution containing the reducing agent, and then adding that combined solution to a solution containing the polymeric protective agent, as is done in the claimed method. The In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Changes in the sequence of adding ingredients are prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Thus, the difference in sequence of adding ingredients between the claimed method and the method taught by Wang does not result in non-obviousness of the claim, as no showing of criticality or unexpected results has been established by Applicant.
Wang is silent to the weight-average molecular weight of the polyvinylpyrrolidone.
Nishioka teaches a method for producing metal fine particles through a wet reduction process similar to the method taught by Wang. Nishioka teaches that when preparing a mixed solution, a dispersant should be a large molecular weight polymer, such as polyvinylpyrrolidone ([0013], L 6-9), and should most preferably have a number average molecular weight of 10,000 to 50,000 ([0013], L 21). Nishioka teaches that a dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability ([0013], L 7-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nishioka into Wang and to use polyvinylpyrrolidone with a number average molecular weight of 10,000 to 50,000. A dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the number average molecular weight of polyvinylpyrrolidone taught by 
Wang does not teach a step of precipitating plate-shaped silver nanoparticles from the silver ions by irradiating the mixed liquid with microwaves.
Nishioka teaches irradiating a solution containing a dissolved metal precursor with microwaves to control reaction temperature ([0013], L 1-2) in order to produce fine metal particles ([0013], L 7-9), preferably silver ([0011], L 1-3). This solution contains a metal precursor ([0013], L 1-2), a reducing agent ([0013], L 2-7), and polyvinylpyrrolidone ([0013], L 9-10), as does the solution of Wang after mixing, as previously discussed. 
Nishioka also teaches that precise reaction temperature control and reaction time control are important for producing nanoparticles with uniform particle sizes ([0002], L 10-12), and that electromagnetic wave irradiation is used to control the temperature of the reaction liquid ([0001], L 17-20). Further, Nishioka teaches that microwave irradiation may reduce the time required for heating and for the reaction to take place ([0022], L 21-22). In inventive examples, Nishioka teaches that the solution temperature is raised to at least 160°C during irradiation, when forming silver nanoparticles ([0041]-[0047]).
It would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution, thereby raising the solution temperature to at least 160°C, as taught by Nishioka into the method taught by Wang. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.

Regarding claim 2, Wang teaches that the reducing agent used may be ascorbic acid ([0036], L 17-23).
Regarding claim 8, Nishioka teaches that the feed rate of the mixed solution in the flow pipe, where the liquid is irradiated by microwaves, is most preferably 5 to 200 mL/h ([0012], L 26-27). Nishioka teaches that microwaves are irradiated to a cavity of a flow tube ([0008], L 7-9), and that this cavity has a length of 100mm and an inner diameter of 1mm in the first configuration of the invention ([0035], L 1-3).
Through calculation, the Examiner asserts that Nishioka thus teaches a most preferred linear flow velocity of 10.62 cm/min to 424.63 cm/min. When a cavity length of 100mm, or 10cm, is used, the liquid is present within the irradiation area of the microwave for 0.0236 to 0.94 minutes, or for 1.413 to 56.497 seconds.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution as taught by Nishioka into the method taught by Kiyoto. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microwave irradiation time taught by Kiyoto in view of Nishioka (1.413-56.497 seconds) overlaps with the claimed range of the instant claim (10 seconds to 1 minute).
9, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution, thereby raising the solution temperature to at least 160°C, as taught by Nishioka into the method taught by Wang. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
	Further, Nishioka teaches that the mixed liquid is introduced into a container transparent to the microwaves ([0022], L 15-16; Fig. 1, #7 - “reaction tube”), and the container is irradiated with the microwaves to precipitate the silver nanoparticles within the container ([0022], L 16-21).
Regarding claim 10, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution, thereby raising the solution temperature to at least 160°C, as taught by Nishioka into the method taught by Wang. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
	Further, Nishioka teaches that the mixed liquid is introduced into a container transparent to the microwaves ([0022], L 15-16; Fig. 1, #7 - “reaction tube”), and the container is irradiated with the microwaves to precipitate the silver nanoparticles within the container ([0022], L 16-21).

Regarding claim 11, Wang teaches a method of producing plate-shaped silver nanoparticles ([0061], L 1-3; [0059], L 3-6 – “disc-shaped particles”), the method comprising: preparing a solution comprising a solvent ([0006], L 4 – “first solvent”) and an inorganic silver salt ([0006], L 3-4 – “metallic precursor”; [0018]; [0029]-[0030]), the inorganic silver salt being ionized in the 
The instant specification states that the standard electrode potential of ascorbic acid is 0.06 V (Instant Application: [0016], L 1-3). Thus, Wang teaches a reducing agent having a standard electrode potential within a range from 0.03 V to 0.8 V.
Wang does not require the use of a polyol reducing agent in the taught method. Moreover, no polyols are listed among the possible reducing agents taught by Wang ([0036]).
Wang is silent to the weight-average molecular weight of the polyvinylpyrrolidone.
Nishioka teaches a method for producing metal fine particles through a wet reduction process similar to the method taught by Wang. Nishioka teaches that when preparing a mixed solution, a dispersant should be a large molecular weight polymer, such as polyvinylpyrrolidone ([0013], L 6-9), and should most preferably have a number average molecular weight of 10,000 to 50,000 ([0013], L 21). Nishioka teaches that a dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability ([0013], L 7-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nishioka into Wang and to use polyvinylpyrrolidone with a number average molecular weight of 10,000 to 50,000. A dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the number average molecular weight of polyvinylpyrrolidone taught by 
Wang does not teach a step of precipitating plate-shaped silver nanoparticles from the silver ions by irradiating the mixed liquid with microwaves.
Nishioka teaches irradiating a solution containing a dissolved metal precursor with microwaves to control reaction temperature ([0013], L 1-2) in order to produce fine metal particles ([0013], L 7-9), preferably silver ([0011], L 1-3). This solution contains a metal precursor ([0013], L 1-2), a reducing agent ([0013], L 2-7), and polyvinylpyrrolidone ([0013], L 9-10), as does the solution of Wang after mixing, as previously discussed. 
Nishioka also teaches that precise reaction temperature control and reaction time control are important for producing nanoparticles with uniform particle sizes ([0002], L 10-12), and that electromagnetic wave irradiation is used to control the temperature of the reaction liquid ([0001], L 17-20). Further, Nishioka teaches that microwave irradiation may reduce the time required for heating and for the reaction to take place ([0022], L 21-22). In inventive examples, Nishioka teaches that the solution temperature is raised to at least 160°C during irradiation, when forming silver nanoparticles ([0041]-[0047]).
It would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution, thereby raising the solution temperature to at least 160°C, as taught by Nishioka into the method taught by Wang. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.

Regarding claim 12, Wang teaches that the solution consists of the solvent ([0006], L 3-4; [0026], L 3-4; [0032]) and the inorganic silver salt ([0006], L 3-4; [0018]; [0026], L 3-4).
Regarding claim 13, Wang teaches that the mixed liquid may consist of the reducing agent ([0026], L 4-6; [0036]), the solvent ([0026], L 3-4 & 5; [0032]; [0038]; [0041]), the inorganic silver salt ([0026], L 3; [0032]; [0018]), and the polymer protective agent (which may be polyvinylpyrrolidone) ([0026], L 4-6; [0037]).
The Examiner notes that Wang teaches that a pH adjuster or metal complexing agent may be optionally added to the mixed liquid ([0039]), and that there is may be a first solvent and a second solvent ([0026], L 3-4 & 5; [0032]; [0038]; [0041]). However, since 1) the pH adjuster and metal complexing agent are not required and may be left out, and 2) the first solvent and second solvent are in many cases the same solvent ([0041], L 1-2), Wang continues to teach embodiments wherein the mixed liquid consists of only the reducing agent, the solvent, the inorganic silver salt, and the polymer protective agent.
Regarding claim 14, Wang teaches that the mixed liquid may consist of the reducing agent ([0026], L 4-6; [0036]), the solvent ([0026], L 3-4 & 5; [0032]; [0038]; [0041]), the inorganic silver salt ([0026], L 3; [0032]; [0018]), and the polymer protective agent (which may be polyvinylpyrrolidone) ([0026], L 4-6; [0037]). 
It is noted that Wang does not teach that the mixed liquid consists of the reducing agent, the polyvinylpyrrolidone, and the solution, as Wang teaches that two solutions are combined. However, the Examiner notes that the claim language used is simply a modification of the order In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Changes in the sequence of adding ingredients are prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Thus, the difference in sequence of adding ingredients between the claimed method and the method taught by Wang does not result in non-obviousness of the claim, as no showing of criticality or unexpected results has been established by Applicant.
The Examiner notes that Wang teaches that a pH adjuster or metal complexing agent may be optionally added to the mixed liquid ([0039]). However, since these additives are not required and may be left out, Wang continues to obviate the claimed limitation for the reasons previously discussed.
Regarding claim 15, Nishioka teaches that the feed rate of the mixed solution in the flow pipe, where the liquid is irradiated by microwaves, is most preferably 5 to 200 mL/h ([0012], L 26-27). Nishioka teaches that microwaves are irradiated to a cavity of a flow tube ([0008], L 7-9), and that this cavity has a length of 100mm and an inner diameter of 1mm in the first configuration of the invention ([0035], L 1-3).
Through calculation, the Examiner asserts that Nishioka thus teaches a most preferred linear flow velocity of 10.62 cm/min to 424.63 cm/min. When a cavity length of 100mm, or 10cm, 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution as taught by Nishioka into the method taught by Kiyoto. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microwave irradiation time taught by Kiyoto in view of Nishioka (1.413-56.497 seconds) overlaps with the claimed range of the instant claim (10 seconds to 1 minute).

Regarding claim 16, Wang teaches a method of producing plate-shaped silver nanoparticles ([0061], L 1-3; [0059], L 3-6 – “disc-shaped particles”), the method comprising: preparing a solution comprising a solvent ([0006], L 4 – “first solvent”) and an inorganic silver salt ([0006], L 3-4 – “metallic precursor”; [0018]; [0029]-[0030]), the inorganic silver salt being ionized in the solvent to generate silver ions ([0018]; [0029]-[0030]); preparing a mixed liquid by adding a reducing agent ([0006], L 4-9), which may be ascorbic acid ([0036], L 17-23), and a polymeric protective agent ([0006], L 4-9), which may be polyvinylpyrrolidone ([0037], L 7-9).
The instant specification states that the standard electrode potential of ascorbic acid is 0.06 V (Instant Application: [0016], L 1-3). Thus, Wang teaches a reducing agent having a standard electrode potential within a range from 0.03 V to 0.8 V.

Wang is silent to the weight-average molecular weight of the polyvinylpyrrolidone.
Nishioka teaches a method for producing metal fine particles through a wet reduction process similar to the method taught by Wang. Nishioka teaches that when preparing a mixed solution, a dispersant should be a large molecular weight polymer, such as polyvinylpyrrolidone ([0013], L 6-9), and should most preferably have a number average molecular weight of 10,000 to 50,000 ([0013], L 21). Nishioka teaches that a dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability ([0013], L 7-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nishioka into Wang and to use polyvinylpyrrolidone with a number average molecular weight of 10,000 to 50,000. A dispersant of this size is advantageous as they prevent aggregation of the generated fine metal particles and improve dispersion stability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the number average molecular weight of polyvinylpyrrolidone taught by Wang in view of Nishioka (10,000-50,000) encompasses the claimed range of the instant claim (10,000-40,000).
Wang does not teach a step of precipitating plate-shaped silver nanoparticles from the silver ions by irradiating the mixed liquid with microwaves, the microwaves raising the temperature of the mixed liquid in the container.

Nishioka also teaches that precise reaction temperature control and reaction time control are important for producing nanoparticles with uniform particle sizes ([0002], L 10-12), and that electromagnetic wave irradiation is used to control the temperature of the reaction liquid ([0001], L 17-20). Further, Nishioka teaches that microwave irradiation may reduce the time required for heating and for the reaction to take place ([0022], L 21-22). In inventive examples, Nishioka teaches that the solution temperature is raised to at least 160°C during irradiation, when forming silver nanoparticles ([0041]-[0047]).
It would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution, thereby raising the solution temperature to at least 160°C, as taught by Nishioka into the method taught by Wang. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
Regarding claim 17, Nishioka teaches that the feed rate of the mixed solution in the flow pipe, where the liquid is irradiated by microwaves, is most preferably 5 to 200 mL/h ([0012], L 26-27). Nishioka teaches that microwaves are irradiated to a cavity of a flow tube ([0008], L 7-9), and that this cavity has a length of 100mm and an inner diameter of 1mm in the first configuration of the invention ([0035], L 1-3).

As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate a step of irradiating a mixed solution as taught by Nishioka into the method taught by Kiyoto. Microwave irradiation allows for precise reaction temperature control, which is important for producing nanoparticles with uniform particle sizes. Heating and reaction time can also be reduced, improving efficiency.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microwave irradiation time taught by Kiyoto in view of Nishioka (1.413-56.497 seconds) overlaps with the claimed range of the instant claim (10 seconds to 1 minute).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/005132 (“Wang”; US 2018/0185926 cited herein as English translation, both of record) in view of JP 2011-137226 (“Nishioka”; English machine translation of record referred to herein) as applied to claim 1, and further evidenced by “Particle Size Measurement: The Equivalent Spherical Diameter”, 1988. Proceedings of the Royal Society of London Series A, Mathematical and Physical Sciences, Vol 419, No 1856, pp 137-149 (“Jennings”; of record).
Regarding claim 3, Wang teaches that the nanoparticles prepared by the taught method have a particle size of less than or equal to 20 nm ([0059]). Particle size is understood to mean the sphere equivalent diameter in the case that the nanoparticles of metal are non-spherical particles, 
                
                    
                        
                            d
                        
                        
                            v
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            3
                                        
                                        
                                            2
                                            ρ
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    3
                                
                            
                        
                    
                    δ
                
            
Wherein, dv represents volume equivalent spherical diameter, ρ represents axial ratio (for the case of rods and discs, > 1), and δ represents diameter of the disc/plate. Such an equation may also be represented in the following manner:
                
                    δ
                    =
                    
                        
                            d
                        
                        
                            v
                        
                    
                    ×
                    
                        
                            
                                
                                    
                                        
                                            3
                                        
                                        
                                            2
                                            ρ
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    -
                                    1
                                
                                
                                    3
                                
                            
                        
                    
                
            
Through use of the equation, and under the assumption that a disc shaped nanoparticle has an axial ratio of 1 or greater, the diameter of plate-shaped nanoparticles as taught by Wang is equal to 17.5 nm or less (for an axial ratio of 1), 22 nm or less (for an axial ratio of 2), or 30 nm or less (for an axial ratio of 5). Further, the axial ratio relates diameter and thickness of a plate-shaped nanoparticle through the equation (see Jennings: P 138, S 2, Par 1):
                
                    ρ
                    =
                    δ
                    /
                    t
                
            
Wherein ρ represents axial ratio, δ represents diameter of the disc/plate, and t represents thickness of the disc/plate. Through use of the equation and the previously obtained values for disc diameter, the thickness of plate-shaped nanoparticles as taught by Wang is equal to 17.5 nm or less (for an axial ratio of 1), 11 nm or less (for an axial ratio of 2), or 6 nm or less (for an axial ratio of 5).
The thickness and diameter taught by Wang and evidenced by Jennings overlaps with the claimed thickness and diameter, for each of the tested axial ratios 1, 2, and 5. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments


Applicant’s remarks filed 11/16/2020 are acknowledged and have been fully considered. Applicant has argued that amended claim 1 distinguishes over Wang as step B of Wang mixes the reducing agent and polymer protectant (e.g., polyvinylpyrrolidone) in the same step, whereas in contrast, in the claimed method, the first mixed liquid excludes the polyvinylpyrrolidone, which is added to form a second mixed liquid. Applicant alleges that there would have been no reason to modify Wang in a predictable manner to arrive at the claimed method steps. The Examiner respectfully finds this argument unpersuasive.
It is noted that changes in the sequence of adding ingredients normally require only ordinary skill in the art and is considered a routine expedient (MPEP 2144.04 IV C). See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Changes in the sequence of adding ingredients are prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Thus, the difference in sequence of adding ingredients between the claimed method and the method taught by Wang does not result in non-obviousness of the claim, as no showing of criticality or unexpected results has been established by Applicant.
	Applicant argues further that claim 1 also distinguishes over Wang because the second mixed liquid is irradiated with microwaves to precipitate the silver particles, whereas in contrast, Wang discloses several processing steps including atomization of the metal precursor solution. Applicant alleges that there would have been no reason to modify Wang in a predictable manner to arrive at the claimed method steps. The Examiner respectfully finds this argument unpersuasive.

	Applicant argues further that claim 1 also recites that the irradiating with microwaves raises the temperature of the second mixed liquid to at least 130°C, which would further distinguish the claimed method over Wang. Applicant states that one reason is because, in one embodiment, Wang intends that the solution with the reducing agent has a lower temperature than the solution with the metallic precursor, such that temperature of the metallic precursor solution drops to cause the precipitation. Applicant states that another reason is because, in another embodiment, Wang uses a solvent in which the precursor is less soluble. Thus, a person of ordinary skill in the art would have had no reason to use microwaves to cause the precipitation, let alone use microwaves to raise the temperature of the mixed solution to cause the precipitation (such as to the temperature in claim 1 of 130°C). Applicant alleges that using the microwaves in the claimed manner is an entirely different principal of action. The Examiner respectfully finds this argument unpersuasive.
	The Examiner notes that although Wang teaches that the temperature of the second solution (containing the reducing agent and polymer protective agent i.e. polyvinylpyrrolidone) in many cases is lower than the temperature of the first solution (containing the metal precursor i.e. inorganic silver salt), Wang does not require this low temperature to be maintained at a later stage after combining the two solutions. Rather, Wang teaches that the difference in solubility of the metal precursor in the combined solution (due to the lower temperature of the second solution) is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735